Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 8/19/22. Claims 9 and 11 have been canceled, claims 21 and 22 have been added and claims 1 – 8, 10 and 12 – 22 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 12 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 7, 10, 12, 14, 15 and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0045674 A1) in view of Van Phan et al. (US 2017/0055311 A1).
Regarding claim 1, Tseng teaches a method for a first device (Fig. 1: UE 110/118) to perform sidelink communication (paragraph 42: sidelink communications), comprising: being configured with a resource pool and an exceptional resource pool different from the resource pool (paragraph 114: the configuration approach for Exceptional SL-Pools may be similar to the SL-Pool configuration. Also described in paragraph 64); being configured with network scheduling mode for sidelink by a network node (base station 100; paragraph 46: For SL resource allocation, the resources (e.g., time and frequency) may be provided to a UE either via scheduled resource allocation (also referred to as mode 1 resource allocation, or configured grant allocation); being configured with a first set of resources with a first time pattern in the resource pool for sidelink transmission through a dedicated signaling from the network node (paragraphs 46: A base station (e.g., a serving cell of the base station) may deliver the SL configuration through… dedicated signaling (e.g. in an RRCConnectionReconfiguration message). Further described in paragraph 67: a serving cell (or the base station operating the serving cell) may configure the configured grant resource allocation (also referred to as Semi-Peristent-Scheduling ( SPS), or mode 1) to the UE for SL packet transmission via the RRC Connection Release message); using the first set of resources with the first time pattern in the resource pool to perform sidelink transmission prior to detection of a beam failure by the first device (paragraph 43: As such, the UE 110 uses the SL resources specified in the configuration to exchange sidelink data with the UE 112); detecting the beam failure between the first device and the network node (paragraph 129: A UE may suffer from beam failure with the RAN (e.g., beam failures with the Pcell or PScell). In some aspects of the present implementations, the beam failure event with the serving cell may not impact the SL packets transmission/reception);
Tseng fails to explicitly disclose continuing to use the first set of resources with the first time pattern in the resource pool to perform sidelink transmission to a second device after the detection of the beam failure and when the beam failure is not resolved.
However, Van Phan teaches continuing to use the first set of resources with the first time pattern in the resource pool to perform sidelink transmission to a second device after the detection of the beam failure and when the beam failure is not resolved (paragraph 63: A timer T may be provided with flexible duration, e.g., set up to the maximum Discontinuous Reception (DRX) long cycle or allowable Radio Link Failure (RLF) recovery time, for which the UE 8 may continue to make D2D transmissions according to a previously received resource allocation).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Van Phan, for the purpose of providing flexible communication and minimizing potential errors.
Regarding claims 3 and 14, Tseng teaches the method of claim 1, wherein the first set of resources with the first time pattern is sidelink SPS (Semi-Persistent Scheduling) resources (paragraph 67: a serving cell (or the base station operating the serving cell) may configure the configured grant resource allocation (also referred to as Semi-Peristent-Scheduling ( SPS)).
Regarding claim 4, Tseng teaches the method of claim 1, wherein the beam failure is detected in response to reaching maximum times of beam failure instance (paragraph 130: when a trigger condition for a beam failure event is fulfilled (e.g., when the BFI_COUNTER, which represents the number of beam failure instance indications that the MAC layer of the UE has collected from the lower layers, reaches the beamFailureInstanceMaxCount). 
Regarding claims 5 and 18, Tseng teaches the method of claim 1, wherein when the first device detects the beam failure and the beam failure is not resolved, the first device does not perform sidelink transmission on resource in the exceptional resource pool (paragraph 113: In some scenarios, as discussed below under subsection (a) to (f) (also referred to as Exceptional Conditions), a UE may not be allowed to apply the configured SL radio resources. Also described in paragraph 129: the UE may stop applying the configured SL resources when the UE determines that a beam failure with RAN has occurred).
Regarding claims 6 and 19, Tseng teaches the method of claim 1, wherein the exceptional resource pool is (pre-)configured through system information (paragraph 115: the Exceptional SL -Pools may be provided via dedicated RRC signaling (e.g., the RRCConnecctionReconfiguration with/without mobilitycontrolinformation, or reconfigurationWithSync), or through broadcasting (e.g., system information broadcasting or by SI on-demand), or may be preconfigured. Also described in paragraph 65 and 114).
Regarding claims 7 and 15, Tseng teaches the method of claim 1, wherein the first device is in RRC CONNECTED (paragraphs 46 and 47: RRC Connected).
Regarding claims 10 and 20, Tseng teaches the method of claim 1, wherein the first time pattern includes a periodicity or a bitmap for indicating periodic sidelink transmission opportunities (paragraph 48: a sidelink resource pool (and the corresponding PSCCH and PSSCH) may be configured periodically in the time domain. Also described in paragraph 49 and 69: The SL-CG_ Period parameter may indicate the periodicity of the SL-CG in time domain; paragraph 70: bitmap). 
Regarding claim 12, Tseng and Van Phan teach the same limitations recited above in the rejection of claim 1. Tseng further teaches an L1 problem (paragraphs 43, 45 and 125: beam failure).
Regarding claim 17, Tseng teaches the method of claim 12, wherein the L1 problem is that physical layer of the first device detects physical layer problems via detecting a number of consecutive out-of-sync indications or when T310 (or T311) is running. (Refer to Table 100; paragraph 126: With reference to the table 100 above, a UE may be allowed to apply the Exceptional SL-Pool(s), while the T310 or T311 of the LTE protocols is running. Further described in paragraph 130: beam failure event… collected from the lower layers).
Regarding claims 21 and 22, Tseng teaches the method of claims 1 and 12, wherein the first set of resources is dedicated to the first device (paragraphs 46: A base station (e.g., a serving cell of the base station) may deliver the SL configuration through… dedicated signaling (e.g. in an RRCConnectionReconfiguration message)).

Claims 2, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Van Phan as applied to claim 1 and 12 above, and further in view of Ye et al. (US 2020/0053835 A1).
Regarding claims 2 and 13, Tseng teaches the method of claim 1, but fails to explicitly disclose wherein the first set of resources with the first time pattern is sidelink grant free resources.
However, Ye teaches wherein the first set of resources with the first time pattern is sidelink grant free resources (paragraphs 110 and 146: grant free sidelink).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Ye, for the purpose of minimizing delay.
Regarding claims 8 and 16, Tseng teaches the method of claim 1, but fails to explicitly disclose wherein the first set of resources with the first time pattern is usable or available to perform a sidelink transmission without receiving an activation command.
However, Ye teaches wherein the first set of resources with the first time pattern is usable or available to perform a sidelink transmission without receiving an activation command (paragraph 105 and 147: grants are without layer 1 activation). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Ye, for the purpose of minimizing delay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462